John M. Kellogg, P. J.:
■The mother and father of the claimant gave her to the grandparents when she was a few days old and they have maintained her for over fifteen years as their child. There was some writing made giving the child to them, the terms of which do not appear. Apparently, in a separation action between the father and mother, they gave up their rights to *439the child to the grandparents, and two dollars and fifty cents a week by the decree or settlement was allowed the wife for her support. The separation agreement made no provision for the child. The parents have lived next door to the grandparents and the child for years, and have not reclaimed her. It would be degrading for the child to be compelled to leave the grandmother, who had taken the place of mother to her, and return to the father and mother who had abandoned her, and it would be a gross injustice to the grandmother. The fact that the mother of the child appears in this action, testifying against the child, is evidence of the animosity which she bears to the grandmother and the want of love she has for her own child. It is manifest that the child would not be at home with her father and mother and that her real home is with her grandmother. The question of dependency is determined by the conditions existing at the time of the accident and is not affected by the fact that this fifteen-year-old girl was, at the time of the hearing, earning some wages, or that the mother, as a matter of spite to the grandmother, was offering to take care of the child. At the time of the injury the child was dependent solely upon the grandfather for her support and was supported by him. I favor an affirmance.
All concurred, except Cochrane, J., dissenting in opinion, in which Lyon, J., concurred.